Citation Nr: 1701838	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-25 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for bilateral hearing loss.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, bilateral hearing loss is the result of noise exposure military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary as any error is harmless.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).




Legal Criteria 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; 
(2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).




Factual Background and Analysis

The Veteran asserts that his hearing loss is due to noise exposure during military service.  See VBMS VA-21-4138 Statement in Support of Claim received 09/19/2013.  He also contends that the condition is due to an in-service injury in 1965 where he was involved in an attack while stationed in Vietnam.  Thereafter, he had to have impacted material removed from his ear.  See VBMS VA 9 Appeal to Board of Appeals received 07/09/2015.  He stated that he has had hearing issues since that time.  

The evidence shows a current bilateral hearing disability.  See October 2013 VA Examination Report (diagnosing bilateral sensorineural hearing loss).  Thus, a present disability has been established by the evidence.

The Board observes that records regarding an in-service ear injury while stationed in Vietnam have not been associated with the claims file.  Notwithstanding, a review of the appellant's DD-Form 214 reflects that his military occupational specialty (MOS) was an infantryman.  It was documented that the related civilian occupation was mobile artillery (firearms).  His decorations included a marksman badge.  In light of the above evidence, the Board finds that the Veteran's own statements, coupled with the service records, demonstrate exposure to noise during service. 38 U.S.C.A. § 1154 (a),(b).  Accordingly, such in-service noise exposure is established.

Having established a current disability and conceded in-service noise exposure, the remaining question is whether the Veteran's bilateral hearing loss is due to noise exposure during military service.  

Service treatment records are negative for treatment for or a diagnosis of hearing loss.  The Veteran's September 1966 separation examination revealed a normal clinical evaluation of the ears.  Additionally, a whisper conducted at that time demonstrated normal hearing bilaterally (15/15).

The Veteran underwent a VA examination in October 2013, at which time bilateral hearing loss was diagnosed.  The examiner concluded that the Veteran's hearing loss was not related to military service.  She noted that accompanying medical records indicated a high probability of noise exposure according to the appellant's MOS.  However, the Veteran reported come noise exposure following military service during his civilian occupation as a police officer for 28 years.  She mentioned that research indicates that hearing loss as a result of noise exposure will stabilize when the offending noise is removed.  The Veteran separated from military service in 1966.  Since that time, there had been no medical diagnosis of, or treatment for the claimed condition prior to 2013, which would support the Veteran's claim of hearing loss as a result of noise exposure during military service.  She determined that due to lack of evidence, the appellant's hearing loss was less likely than not related to military service.  

In March 2014, the Veteran provided the report of a private audiological examination.  See VBMS Medical Treatment Record-Non-Government Facility received 03/04/2014.  The private physician diagnosed bilateral sensorineural hearing loss a determined that it was at least as likely as not that the Veteran's hearing loss was caused by or a result of noise exposure during military service.  However, the physician indicated that he could not provide a medical opinion regarding the etiology of the appellant's hearing loss without resort to speculation.  Nonetheless, he noted that the Veteran was involved with artillery during military service, which makes a large amount of noise, without the use of hearing protection.  Thereafter in an addendum opinion, the physician determined that it was more likely than not that the appellant's hearing loss was a result or consequence of, or otherwise related to military service.  See VBMS Correspondence received 03/04/2014.  In support of his finding, he noted that the Veteran's military service involved firing large mortars and cannons, which are very large and create a large amount of noise.  This was done without the use of hearing protection.  However, medical evidence, to include the appellant's service treatment records and private medical records, were not reviewed by the physician.

In an April 2014 VA addendum medical opinion, the examiner who conducted the October 2013 VA examination again determined that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In pertinent part, she noted that the Veteran's MOS was in field artillery.  The appellant separated from the military in 1968.  In the 40 plus years since separation, and prior to a private hearing evaluation in 2013, there had been no diagnosis of or treatment for hearing loss which could support the Veteran's claim of hearing loss due to military service.  

After a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2). 

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his description of in-service noise exposure is consistent with the circumstances of his service.  He has stated that he has experienced at least some degree of hearing loss during and since service.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible and the separation examination showing normal findings was only based on whisper testing, which is not scientific and thus does not serve as probative evidence against the claim.

Therefore, in light of the Veteran's established in-service noise exposure, his current bilateral hearing loss disability for VA purposes and his competent and credible reports of a continuity of symptomatology of hearing problems since service, the Board finds that the evidence weighs in favor of the Veteran's claim.

Regarding the medical opinions of record, the Board finds that they are all slightly incomplete.  In this regard, in the initial opinion provided by the private physician he provided a positive nexus, but failed to provide a rationale to support his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although a subsequent positive opinion was provided with a supporting rationale, there is no indication that the physician reviewed the Veteran's service treatment records or any medical evidence of record prior to rendering an opinion.  Further, he did not consider the appellant's post-service occupation as a police officer.  While the VA examiner determined that the Veteran's hearing loss is not related to military service, she failed to consider the Veteran's statements regarding continuity of symptomatology since military service.  Moreover, because hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection is appropriate solely based on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In view of the foregoing, and in consideration of the credible lay statements, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is the result of military service.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


